DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.  
Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 07/22/2020 and 10/18/2021 are in compliance with the provisions of 37 CFR 1.97, 1.98, and MPEP § 609. they have been placed in the application file, and the information referred to therein has been considered as to the merits.

3.
Allowable Subject Matter
Claims 1-20 are allowed. Although Hars (US 20060200682) teaches a system may include a plurality of memories [0021], and fig. 1, wherein a nonvolatile memory may comprise a plurality of masked keys [0015], erasing the contents of nonvolatile memory such as all sensitive data [0020-0021], [0025], and further Pribadi (US 20100005317) teaches a key is generated using a processor and stored in in a volatile memory [0021], wherein upon interruption of supply of power to the volatile memory, data within the volatile memory such as the key is erased [0029]. None of the prior arts, alone or in combination teaches the following limitations in view of other limitations in each of the independent claims: storing a masked device root key in the non-volatile memory, wherein the masked root key is produced by combining the device root key and the volatile key; and erasing the device root key from the non-volatile memory. 


According to MPEP 1302.14 (I): “In most cases, the examiner’s actions and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (c) and 37 CFR 1.133(b). Thus, where the examiner’s actions clearly point out the reasons for rejection and the applicant’s reply explicitly presents reasons why claims are patentable over the reference, the reasons for allowance are in all probability evident from the record and no statement should be necessary.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYOUB ALATA whose telephone number is (313)446-6541.  The examiner can normally be reached on Monday - Friday 7:30 - 5:00 Est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung (Jay) Kim can be reached on (571)272-3804.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AYOUB ALATA/Primary Examiner, Art Unit 2494